DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 21-26, 28-33, 35-36, 38-40 are pending.
The objections to the drawings have been corrected and the objections are withdrawn.
The U.S.C. 112 rejections, other than those stated below, have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21-26, 28-33, 35-36, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapil et al. (US 20100316065) in view of Mackey et al. (US 20070232254)
Regarding claim 21, Kapil teaches based on an indicator a subset of lanes will be enabled while another subset of lanes are disabled
An integrated circuit, comprising: 
a data interface (Fig 2, (RX-205 and TX 204)) to communicate data with a memory device (Fig. 2 (106-memory subsystem) using a plurality of data interface circuits (Fig. 2 (RX-205)); and, (Fig. 2, [0046], “Both memory subsystem 108 and host 106 include a transmitter circuit (TX) 204 that is configured to transmit frames (which contain data and/or commands) on the corresponding SERDES link 110. In addition, memory subsystem 108 and host 106 include a receiver circuit (RX) 206 that is configured to receive frames on the corresponding SERDES link 110.”)
a control interface (Fig 2  (RX-205 and TX 204)) to transmit a plurality of control packets to the memory device using a plurality of control driver circuits (Fig. 2 Host (204-transmitter circuits), the plurality of control packets including a first indicator of a first subset of the data interface circuits to be enabled and a second subset of the data interface circuits to be disabled, (Figs. 2 and 11, [0046], “Both memory subsystem 108 and host 106 include a transmitter circuit (TX) 204 that is configured to transmit frames (which contain data and/or commands) on the corresponding SERDES link 110.”, [0066], “TX 204 then sends an indication of a second number of lanes to be used to transmit frames to a receiver (e.g., RX 206) on the SERDES link 110 (step 504). In some embodiments, sending the indication involves including the indication in a next 
Kapil teaches transmitting frames which include both data and commands where the commands can contain control information of the lanes to be used in the control packet. Mackey teaches a control packets might contain opcodes for commands such as reads and writes as well as other information but also teaches dynamically changing the widths via a control packet indicator which modifies the width
Mackey teaches
the first indicator to be transmitted in a first one of the plurality of control packets in association with a first command of a plurality of commands transmitted by the plurality of control packets, at least a first one of the plurality of commands (Fig. 10)  including a read opcode (Fig. 10, (CMD[0:5]) in association with the first indicator (Fig. 10, (SysMgtCmd[11:0]), [0049], “separate registers (dynamic link width in/out registers) or fields within a separate register are used to store the width in/out values from a link width override SM command. These registers (or fields) are used by the link width arbitration logic and should only be updated by hardware when a link width override LinkConfiguration[LinkWidthIn/Out]), i.e., those registers specifying the link width for other than dynamic change purposes.”). (Figs, 1-2 and 10, [0024], “Referring to FIG. 2, each of the communications paths 106 and 108 includes signal lines for one or more clock signals (e.g., CLK[m:0]), one or more control signals (e.g., CTL[m:0]), and data signals (e.g., n-bits of commands, addresses, or data, i.e., CAD[n:0]).”, [0049], “separate registers (dynamic link width in/out registers) or fields within a separate register are used to store the width in/out values from a link width override SM command. These registers (or fields) are used by the link width arbitration logic and should only be updated by hardware when a link width override SM command is received specifying a dynamic link width change.” Where the command opcodes are interpreted a performing reads/writes and link configuration operations, the system management commands are override commands within the packets which provide the first indication (i.e. a dynamic change of the bandwidth of the link) and the second command is a link configuration command which modifies the bandwidth of the link through a regular command)
Kapil and Mackey both teach control packets communicating in a system.  Kapil teaches transmitting frames which include both data and commands where the commands can contain control information of the lanes to be used in the control packet. Mackey teaches a control packet might contain opcodes for reads and writes as well as dynamically changing the link bandwidth at the same time. The commands of Kapil 
Regarding claim 22, Kapil teaches wherein the plurality of control packets comprise a first bit field for an opcode. ([0066], “TX 204 can include an indication in the next sync frame that 12 lanes are to be used to transmit frames on the link.” And [0068], “a specified portion of the sync frame is used to indicate the number of lanes that is to be used.” Where a specified portion is interpreted as a first bit field in for an opcode indicating a sync frame)
Regarding claim 23, Kapil teaches wherein the second indicatory transmitted in association with a second command of the plurality of commands transmitted by the plurality of control packets indicates the first subset of the data interface are circuits to be enabled and the second subset of the data interface circuits are to be disabled. (Fig. 11, [0068], “a specified portion of the sync frame is used to indicate the number of lanes that is to be used.” , [0090], “the SERDES link uses 16 lanes initially, but based on a reduction in bandwidth demand, the transmitter (e.g., TX 204) reduces the number 
Regarding claim 24, Kapil teaches wherein the second command is not associated with a read operation and is not associated with a write operation. ([0066], “In some embodiments, sending the indication involves including the indication in a next sync frame sent to the receiver on the SERDES link 110.”)
Regarding claim 25, Kapil teaches wherein the plurality of control packets comprise a second bit field for at least the first and the second indicator. (Fig. 11, [0068], “a specified portion of the sync frame is used to indicate the number of lanes that is to be used.” Where the specific portion of the sync frame is interpreted as a second bit field and specifying the number of lanes indicates a first subset of lanes will be on while a second subset of lanes will be disabled/not available for receiving data.)
Regarding claim 26, Kapil teaches wherein the second bit field is not included in the read opcode. ([0066], “In some embodiments, sending the indication involves including the indication in a next sync frame sent to the receiver on the SERDES link 110.” And [0068], “a specified portion of the sync frame is used to indicate the number of lanes that is to be used.” Where the specific portion of the sync frame is interpreted as a second bit field and specifying the number of lanes indicates a first 
Regarding claim 28, Kapil teaches 
A memory device, comprising: 
a data interface to communicate data (Fig. 1 (memory subsystem 108 and serdes link 110) with a memory controller (Fig 2 (104 Host)) using a plurality of data interface circuits (Fig. 1 (Host - 106 and TX 204); and, (Fig. 2, [0046], “Both memory subsystem 108 and host 106 include a transmitter circuit (TX) 204 that is configured to transmit frames (which contain data and/or commands) on the corresponding SERDES link 110. In addition, memory subsystem 108 and host 106 include a receiver circuit (RX) 206 that is configured to receive frames on the corresponding SERDES link 110.”)
a control interface (Fig 2  (RX-206 and TX 204)) to receive a plurality of control packets to from the memory controller using a plurality of control receiver circuits (Fig 2  (RX-206)), the plurality of control packets including a first indicator of a first subset of the data interface circuits to be enabled and a second subset of the data interface circuits to be disabled. (Figs. 2 and 11, [0046], “Both memory subsystem 108 and host 106 include a transmitter circuit (TX) 204 that is configured to transmit frames (which contain data and/or commands) on the corresponding SERDES link 110.”, [0066], “TX 204 then sends an indication of a second number of lanes to be used to transmit frames to a receiver (e.g., RX 206) on the SERDES link 110 (step 504). In some embodiments, sending the indication involves including the indication in a next sync frame sent to the receiver on the SERDES link 110.” And [0069], “in some embodiments, there are only two numbers of lanes, a "maximum" number of lanes and a "reduced" number of lanes, 
Kapil teaches transmitting frames which include both data and commands where the commands can contain control information of the lanes to be used in the control packet. Mackey teaches a control packets might contain opcodes for commands such as reads and writes as well as other information but also teaches dynamically teaches changing the widths via a control packet indicator which modifies the width
Mackey teaches
the first indicator to be received in a first one of the plurality of control packets in association with a first command of a plurality of commands transmitted by the plurality of control packets, at least a first one of the plurality of commands (Fig. 10)  including a read opcode (Fig. 10, (CMD[0:5]) in association with the first indicator (Fig. 10, (SysMgtCmd[11:0]), [0049], “separate registers (dynamic link width in/out registers) or fields within a separate register are used to store the width in/out values from a link width override SM command. These registers (or fields) are used by the link width arbitration logic and should only be updated by hardware when a link width override SM command is received specifying a dynamic link width change.”) and at least a second one of the plurality of commands including an opcode indicative of a bandwidth LinkConfiguration[LinkWidthIn/Out]), i.e., those registers specifying the link width for other than dynamic change purposes.”). (Figs, 1-2 and 10, [0024], “Referring to FIG. 2, each of the communications paths 106 and 108 includes signal lines for one or more clock signals (e.g., CLK[m:0]), one or more control signals (e.g., CTL[m:0]), and data signals (e.g., n-bits of commands, addresses, or data, i.e., CAD[n:0]).”, [0049], “separate registers (dynamic link width in/out registers) or fields within a separate register are used to store the width in/out values from a link width override SM command. These registers (or fields) are used by the link width arbitration logic and should only be updated by hardware when a link width override SM command is received specifying a dynamic link width change.” Where the command opcodes are interpreted a performing reads/writes and link configuration operations, the system management commands are override commands within the packets which provide the first indication (i.e. a dynamic change of the bandwidth of the link) and the second command is a link configuration command which modifies the bandwidth of the link through a regular command)
Kapil and Mackey both teach control packets communicating in a system.  Kapil teaches transmitting frames which include both data and commands where the commands can contain control information of the lanes to be used in the control packet. Mackey teaches a control packet might contain opcodes for reads and writes as well as dynamically changing the link bandwidth at the same time. The commands of Kapil contain information would which would be useful when a system is communicating. That information would be both how many lanes/links should be enabled to transmit the 

As to claims 35, Kapil teaches this claim according to the reasoning provided in claim 21.
As to claims 29 and 36, Kapil teaches these claims according to the reasoning provided in claim 22.
As to claims 30 and 39, Kapil teaches these claims according to the reasoning provided in claim 23.
As to claims 31 and 40, Kapil teaches these claims according to the reasoning provided in claim 24.
As to claims 32 and 38, Kapil teaches these claims according to the reasoning provided in claim 25.
As to claims 33, Kapil teaches this claim according to the reasoning provided in claim 26.

Response to Arguments
pg. 2, filed 02/09/2022, with respect to the rejection(s) of claim(s) 21, 28, and 35 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kapil and Mackey.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 12, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187